Citation Nr: 0713401	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  05-02 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for chronic bilateral 
hearing loss disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from April 1966 to March 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Chicago, Illinois, Regional Office (RO) which denied service 
connection for both chronic post-traumatic stress disorder 
(PTSD) and hearing loss disability.  In December 2004, the RO 
granted service connection for chronic PTSD and assigned a 30 
percent evaluation for that disability.  


FINDINGS OF FACT

1.  The veteran served in the Vietnam War and participated in 
combat.  

2.  Chronic bilateral hearing loss disability was not 
manifested during wartime service or for many years 
thereafter.  The veteran's chronic bilateral sensorineural 
hearing loss disability has not been shown to have originated 
during or as the proximate result of active service.  


CONCLUSION OF LAW

Chronic bilateral hearing loss disability was not incurred in 
or aggravated by wartime service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 1154(b), 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of 


Appeals for Veterans Claims (Court) held, in part, that a 
Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for Department of Veterans Affairs (VA) benefits.  In 
reviewing the veteran's claim for service connection, the 
Board observes that the RO issued VCAA notices to the veteran 
in November 2003 and February 2004 which informed him of the 
evidence generally needed to support a claim of entitlement 
to service connection; and how the VA would assist him in 
developing his claim.  Such notice effectively informed him 
of the need to submit any relevant evidence in his 
possession.  The VCAA notices were issued prior to the May 
2004 rating decision from which the instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation.  The veteran was afforded a VA examination for 
compensation purposes.  The examination report is of record.  
The veteran requested a hearing before a Veterans Law Judge 
sitting at the RO.  The veteran was scheduled for the 
requested hearing.  Unfortunately, the veteran failed to 
report for the scheduled hearing.  The Court has held that 
the VA's duty to assist the veteran in the proper development 
of his case is "not always a one-way street" and the veteran 
must be prepared to cooperate with the VA's efforts to obtain 
all relevant evidence.  Olson v. Principi, 3 Vet. App. 480, 
483 (1992).  All relevant facts have been developed to the 
extent possible.  There remains no issue as to the 
substantial completeness of the veteran's claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2006).  

The Court held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006) apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
the instant appeal, the veteran was not informed of the type 
of evidence necessary to establish an initial evaluation and 
an initial effective date for the award of service connection 
for chronic hearing loss disability.  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as the 
preponderance of the evidence is against the veteran's claim.  
Any duty imposed on the VA, including the duty to assist and 
to provide notification, has been met.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  


II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
for impaired hearing shall be established when the thresholds 
for any of the frequencies of 500, 1000, 2000, 3000 and 4000 
Hertz are 40 decibels or more; or the thresholds for at least 
three of these frequencies are 26 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).  The Court has held 
that the provisions of 38 C.F.R. § 3.385 prohibit the award 
of service connection for hearing loss where audiometric test 
scores are within the established limits.  Hensley v. Brown, 
5 Vet. App. 155, 158 (1993) citing Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).

Where a veteran served continuously for ninety days or more 
during a period of war and an organic disease of the nervous 
system including sensorineural hearing loss becomes manifest 
to a degree of ten percent within one year of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).  

The Court has clarified that while there may be multiple 
theories or means of establishing entitlement to a benefit 
for a disability, if the theories all pertain to the same 
benefit for the same disability, they constitute a single 
claim.  Roebuck v. Nicholson, 20 Vet.App. 307, 313 (2006).  

The veteran's service medical records do not refer to hearing 
loss disability.  At his March 1968 physical examination for 
service separation, the veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
0
0
-
0
LEFT
-10
5
0
-
20

The veteran's service personnel records indicate that he 
served with the Army as a pioneer.  He was attached to the 
Americal Division.  A December 2004 written statement from 
the United States Armed Services Center for Unit Records 
Research (subsequently renamed the United States Army and 
Joint Services Records Research Center) indicates that the 
veteran's assertions as to having been in combat were 
confirmed by Army unit histories.  

In his November 2003 Veteran's Application for Compensation 
or Pension (VA Form 21-526), the veteran asserted that he had 
initially experienced hearing loss in January 1968.  He 
denied receiving any treatment for hearing loss.  

In an undated written statement received in January 2004, the 
veteran conveyed that his military duties included blasting 
swampy areas of river banks.  He stated that he came under 
sniper fire while placing the explosive charges.  

At a December 2003 VA examination for compensation purposes, 
the veteran complained of bilateral hearing loss since active 
service.  He reported that he had served as a combat engineer 
and had been exposed to noise from firing guns and mortars.  
The veteran complained that he had post-service occupational 
and recreational noise exposure with the use of hearing 
protection.  On contemporaneous audiometric testing, he 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
45
60
60
LEFT
20
30
65
70
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 92 percent in the left ear.  The 
veteran was diagnosed with bilateral sensorineural hearing 
loss disability.  The VA examiner commented that:  

Due to the lack of proximity between the 
dates of service and the date of this 
evaluation and, the lack of supporting 
evidence in the C-file and because the 
effects of military noise exposure cannot 
be teased out from the occupational and 
recreational noise exposure, it is my 
opinion that the veteran's complaint is 
not at least as likely as not related to 
his military service.  

In an undated written statement received in October 2004, the 
veteran reported that his military duties included blasting 
swampy areas for use as bridge sites.  While in the Republic 
of Vietnam, he came under enemy sniper and rocket fire and 
some vehicles in the convoys in which he rode struck 
landmines.  In his January 2005 Appeal to the Board (VA Form 
9), the veteran clarified that his chronic hearing loss 
disability was a result of "being around and using 
explosives."  

In his April 2007 Appellant's Brief, the accredited 
representative asserted that service connection for bilateral 
hearing loss disability was warranted pursuant to 38 U.S.C.A. 
§ 1154 as the veteran had served in the Republic of Vietnam 
as a combat engineers.  The veteran was noted to have been 
"routinely exposed to loud noise of gun fire and mortars."  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  
Chronic bilateral hearing loss disability was not shown 
during active service or for many years thereafter.  The 
first clinical documentation of chronic hearing loss 
disability is dated in December 2003, some 35 years after 
service separation.  

The veteran asserts that he sustained chronic inservice noise 
exposure and acoustical trauma during combat in the Vietnam 
War.  The Board finds the veteran's statements as to his 
alleged inservice noise exposure to be consistent with the 
circumstances, conditions, and hardships of his service 
during the Vietnam War.  However, based upon the record and 
analysis herein, the Board concludes that the veteran's 
chronic bilateral sensorineural hearing loss disability is 
not related to service.  Further, the provisions of 38 
U.S.C.A. § 1154(b) (West 2002) do not eliminate the need for 
medical nexus evidence.  They merely reduce the evidentiary 
burden on combat veterans as to the submission of evidence of 
incurrence or aggravation of an injury or disease in service. 
Clyburn v. West, 12 Vet. App. 296, 303 (1999); Libertine v. 
Brown, 9 Vet.App. 521, 523-24 (1996).  

The veteran's claim is supported solely by his own written 
statements.  Such evidence is insufficient to establish 
either a diagnosis or etiological relationship to the 
veteran's wartime service.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Therefore, the Board concludes that a 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for chronic bilateral 
hearing loss disability.  


ORDER

Service connection for chronic bilateral hearing loss 
disability is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


